Title: From Alexander Hamilton to Daniel Newnan, 8 July 1799
From: Hamilton, Alexander
To: Newnan, Daniel


          
            New York July 8, 1799
            Sir,
          
          You will as soon as may be after this reaches you proceed with the party of Infantry under your command to Staunton in Virginia where you will take the orders of Major Bradley shewing him this letter. I will not mark out to you a precise route, as you will have better means of judging from local information as in your progress than I have possess. It is only requisite to inform you that there are Contractors at George Town in Maryland Alexandria Leesburgh Fauqhuier court House and Culpepper Court House in Virginia. The Contractors every where are hereby required to aid you with all the necessary means of pursuing your march—with Quarters transportation provisions &c. &c—If you have tents it will be best to take them with you. It is expected as a point of indispensable duty that you will prevent all injury or insult to the inhabitants in the course of your march and will maintain discipline among the men.
          With consideration I am Sir Yr. Obed Ser
        